Citation Nr: 1340850	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a fractured, 5th phalanges, right toe.

2.  Entitlement to an initial rating in excess of 10 percent for patellar bursitis, left knee.

3.  Entitlement to an initial rating in excess of 10 percent for patellar bursitis, right knee.

4.  Entitlement to an initial rating in excess of 20 percent residuals of a ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The issues of initial higher ratings for residuals of a ventral hernia and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the October 2012 Board hearing, the Veteran withdrew his appeals seeking higher initial ratings for the service-connected 5th phalanges, right toe and left knee disabilities.

2.  There is no justiciable case or controversy on appeal before the Board with respect to the claims seeking higher initial ratings for the service-connected 5th phalanges right toe and left knee disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for higher initial ratings for the service-connected 5th phalanges right toe and left knee disabilities have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).
ORDER

The appeals for higher initial ratings for the service-connected 5th phalanges, right toe and left knee disabilities are dismissed.


REMAND

It was noted at the Board hearing the Veteran's ventral hernia was severe and since there has been no examination since 2008, current examination findings are needed.  Similarly, since he testified to having right knee symptoms that were not noted on the 2008 VA examination, current findings are needed.  Ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the file all VA treatment records since August 2009 related to the Veteran's right knee and ventral hernia disabilities.

2.  Then schedule a VA examination to determine the current severity of the Veteran's ventral hernia.  All indicated tests should be conducted.  The examiner must note all relevant pathology and symptoms related to this disability.  If any scar is present due to prior ventral hernia surgery then all findings associated with that scar must also be noted.

3.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his right knee patella bursitis.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, to include range of motion studies of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


